         Case 1:18-cv-12247-SDA Document 106 Filed 05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
MICHAEL LANTINO, JOANNE CABELLO, on :                    ECF CASE
                                              :
behalf of themselves and all others similarly
situated,                                     :
                                              :          No.: 1:18-cv-12247 (AT) (SDA)
                      Plaintiffs,             :
                                              :
        v.                                    :
                                              :
CLAY LLC, THE GYM AT GREENWICH, LLC, :
THE GYM AT PORT CHESTER INC., THE GYM :
AT UNION SQUARE, LLC, SETH HIRSCHEL, :
STEFAN MALTER, and BARNET LIBERMAN, :
                                              :
                      Defendants.             :
------------------------------------X

                            DECLARATION OF STEFAN MALTER

       I, Stefan Malter, upon personal knowledge and under penalty of perjury, pursuant to 29

U.S.C. § 1746, state and declare that the following are true and correct:

       1.      I am a Defendant in this matter and submit this sworn statement in opposing

Plaintiffs’ request to enter the Consent Judgment.

       2.      On March 18, 2020, my wife - an NYC physician - began to exhibit signs that she

had contracted COVID-19, leaving me to be the sole caretaker of our children.

       3.      On March 19, I received partial compensation for work performed for my largest

construction management client in February.

       4.      The following day, March 20, I was told that they would be asking their lender for

a forbearance agreement due to Governor Cuomo’s PAUSE order and consequent halt on all non-

essential construction projects. They told me that I should not expect additional funds from the

project for the near term until they sorted out this matter and that construction was allowed to

resume. I was summarily informed that no further draws would be funded including for completed

and ongoing work. Accordingly, I have not been compensated for work performed in March or
         Case 1:18-cv-12247-SDA Document 106 Filed 05/06/20 Page 2 of 2



April. As the calendar has turned to May, all of my credit cards and personal lines of credit are

fully drawn, and we have stopped paying on our mortgage and most other bills.

        5.     I was relying on the revenue from the project to fund the settlement payments in

this matter.

        6.     I look forward to collecting on my outstanding receivables and bringing everyone

up to even as per our original agreement provided for.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: May __ 2020
                                       _______________________________________
                                       Stefan Malter




                                                 -2-
